
	
		II
		110th CONGRESS
		1st Session
		S. 1901
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2007
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend Public Law 98–513 to provide for the inheritance
		  of small fractional interests within the Lake Traverse Indian
		  Reservation.
	
	
		1.Short titleThis Act may be cited as the
			 Lake Traverse Reservation Heirship Act
			 of 2007.
		2.Amendments to
			 Lake Traverse Heirship ActPublic Law 98–513 is amended by striking
			 section 5 (98 Stat. 2413) and inserting the following:
			
				5.Inheritance of
				small fractional interest
					(a)Definition of
				small fractional interestIn this section, the term small
				fractional interest means an undivided trust or restricted interest in a
				parcel of land within the reservation that—
						(1)represents less
				than 5 percent of the entire undivided ownership of the parcel of land (as
				reflected in the decedent’s estate inventory as of the date on which the
				decisionmaker enters the final decision determining heirs); and
						(2)does not exceed
				the equivalent of 21/2 acres if the interest were to be
				expressed in terms of its proportionate share of the total acreage of the
				parcel of land of which the interest is a part.
						(b)Intestate
				inheritance in generalNotwithstanding section 3, no small
				fractional interest shall pass by intestate succession under this Act or any
				other provision of law except as provided in subsection (c).
					(c)Inheritance by
				TribeIf a person dies possessed of a small fractional interest
				that has not been devised in accordance with subsection (d) to 1 or more
				eligible devisees described in that subsection, the small fractional interest
				shall pass to the Tribe, with title to the interest to be held by the United
				States in trust for the Tribe.
					(d)Inheritance by
				testamentary devise
						(1)Eligible
				deviseesNotwithstanding any other provision of this Act, and
				subject to paragraph (2), a small fractional interest may be devised only to
				the following eligible devisees:
							(A)The tribe.
							(B)Any person who is
				an enrolled member of the Tribe prior to entry of the final probate
				order.
							(2)Requirements
							(A)No surviving
				spouseIn any case in which a surviving spouse of a decedent does
				not exist, the small fractional interest of the decedent shall pass only to an
				heir of the decedent who is an enrolled member of the Tribe before the date on
				which a final probate order relating to the estate is entered.
							(B)Devises of
				small fractional interestsNo devise of a small fractional
				interest shall be valid as to a devisee unless—
								(i)the devisee is
				eligible to receive the small fractional interest by devise under paragraph
				(1); and
								(ii)the devise is
				made in a will that has been approved by the Secretary of the Interior in
				accordance with section 2 of the Act of June 25, 1910 (36 Stat. 856, chapter
				431).
								(C)Descent of
				interestA small fractional interest shall pass, in trust or
				restricted status—
								(i)(I)to the surviving child
				of the decedent, if the child is eligible to receive the interest by devise
				under paragraph (1); or
									(II)if 2 or more surviving children of the
				decedent are eligible to receive the interest, to the oldest of the
				children;
									(ii)(I)if the interest does
				not pass under clause (i), to the surviving grandchild of the decedent, if the
				grandchild is eligible to receive the interest by devise under paragraph (1);
				or
									(II)if 2 or more surviving grandchildren of
				the decedent are eligible to receive the interest, to the oldest of the
				grandchildren;
									(iii)(I)if the interest does
				not pass under clause (i) or (ii), to the surviving great-grandchild of the
				decedent, if the great-grandchild is eligible to receive the interest by devise
				under paragraph (1); or
									(II)if 2 or more surviving
				great-grandchildren of the decedent are eligible to receive the interest, to
				the oldest of the great-grandchildren; or
									(iv)if the interest
				does not pass under clause (i), (ii), or (iii), to the Tribe.
								(3)Holding in
				trustAny small fractional interest devised in accordance with
				this subsection shall pass to the devisee or devisees on the death of the
				testator, with title to be held by the United States in trust for the devisee
				or
				devisees.
						.
		3.Notice to
			 landowners; certification
			(a)NoticeNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior (referred to in this Act as the Secretary) shall
			 provide notice of the amendment made by section 2 to owners of trust and
			 restricted interests in land within the Lake Traverse Indian Reservation
			 by—
				(1)posting written
			 notice of the amendment at the administrative headquarters of the
			 Sisseton-Wahpeton Oyate of the Lake Traverse Reservation of North Dakota and
			 South Dakota and at the Agency of the Bureau of Indian Affairs located in
			 Agency Village, South Dakota;
				(2)publishing the
			 notice not fewer than 4 times in newspapers of general circulation in all
			 counties in which any part of the Lake Traverse Reservation is located;
			 and
				(3)sending the
			 notice by first class mail to the last known addresses of Indians with
			 interests in trust or restricted land within the Lake Traverse
			 Reservation.
				(b)CertificationAfter
			 providing notice under subsection (a), the Secretary shall—
				(1)certify that
			 notice has been given in accordance with that subsection; and
				(2)publish notice of
			 the certification in the Federal Register.
				4.Escheatments
			(a)Definition of
			 escheatmentIn this section, the term escheatment
			 means an escheatment to the Sisseton-Wahpeton Oyate of an interest in land
			 pursuant to section 5 of Public Law 98–513 (98 Stat. 2411).
			(b)PurposesThe
			 purposes of this section are—
				(1)to establish a
			 process for providing compensation for escheatments; and
				(2)to ratify the
			 escheatments.
				(c)Ratification of
			 escheatments
				(1)In
			 generalSubject to the requirements of this section, each
			 escheatment is ratified.
				(2)Holding in
			 trustThe title to each interest subject to an escheatment shall
			 be held by the United States in trust for the Sisseton-Wahpeton Oyate.
				(d)Actions
			 barredNotwithstanding any other provision of law, except as
			 provided in subsection (4)(C)(ii), no court shall have jurisdiction over a
			 claim challenging—
				(1)an escheatment;
			 or
				(2)the compensation
			 provided for an escheatment.
				(e)Compensation
				(1)In
			 generalThe Secretary shall provide compensation in an amount
			 described in paragraph (2) to any individual that, absent an escheatment, would
			 have inherited land or an interest in land.
				(2)Amount
					(A)In
			 generalIn determining the amount of compensation to be provided
			 under paragraph (1), the Secretary shall take into consideration—
						(i)any
			 appraisal report prepared with respect to the probate of the estate of the
			 decedent that owned the applicable land or interest in land on the day before
			 the date on which the land or interest was subject to an escheatment; or
						(ii)if
			 an appraisal described in clause (i) is not available, the appraised value of
			 the land or interest in land as of the date of probate of the land or
			 interest.
						(B)InterestThe
			 amount of compensation provided under this subsection shall include interest
			 calculated from the date of probate of the applicable land or interest in land
			 in accordance with section 3116 of title 40, United States Code.
					(3)Review of
			 determinations
					(A)Administrative
			 reviewA determination by the Secretary of the amount of
			 compensation provided under this subsection shall be subject to administrative
			 review in accordance with regulations of the Secretary contained in chapters I
			 and II of title 25, Code of Federal Regulations (or successor
			 regulations).
					(B)Judicial
			 review
						(i)In
			 generalNo court shall have jurisdiction to review a
			 determination by the Secretary of the amount of compensation provided under
			 this subsection until the date on which a final decision is made with respect
			 to the administrative review of the determination.
						(ii)Deadline
							(I)In
			 generalAn action seeking judicial review of a determination by
			 the Secretary under this subsection shall be filed by not later than 1 year
			 after the date described in clause (i).
							(II)Failure to
			 meet deadlineIf the deadline described in subclause (I) is not
			 met with respect to a determination of the Secretary, the determination shall
			 not be subject to judicial review.
							(4)Exclusive
			 remedyCompensation provided under this subsection with respect
			 to an escheatment shall be the exclusive remedy for the escheatment.
				(f)RegulationsThe
			 Secretary shall promulgate such regulations as the Secretary determines to be
			 necessary to carry out this section.
			(g)Applicability
				(1)In
			 generalThis section shall apply to escheatments only if—
					(A)the amendment
			 made by section 2 is determined to be invalid for any reason by a court of
			 competent jurisdiction; and
					(B)all appeals of
			 such a determination are exhausted.
					(2)Effect of
			 subsectionNothing in this subsection invalidates the amendment
			 made by section 2.
				5.Effective
			 date
			(a)Effect on
			 InterestsThe amendment made by section 2 shall not affect any
			 interest in the estate of a person who dies before the date that is 1 year
			 after the date on which the Secretary publishes notice of the certification
			 under section 3(b).
			(b)Effect on
			 WillsThe amendment made by section 2 shall not affect the
			 validity or effect of any will executed before the date that is 1 year after
			 the date on which the Secretary publishes notice of the certification under
			 section 3(b).
			
